—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered March 7, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in refusing to disqualify a sworn juror who unequivocally stated that although he worked at the same place as a witness, he would be able to reach an impartial decision (see, People v Acevedo, 207 AD2d 842; People v Larrabee, 201 AD2d 924; People v Hill, 167 AD2d 418; People v Attanasio, 191 AD2d 447). Nor was the defendant required to be present during the questioning of that juror (see, People v Mullen, 44 NY2d 1; People v Velasco, 77 NY2d 469, 472).
The defendant’s remaining contention is without merit.
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.